DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           Continued Examination Un-der37CFR 1.114
2.            A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/10/2022 has been entered. 

  RELATED PATENT DATA 
3.	This patent resulted from a divisional application of U.S.  Patent Application Serial No.  16/169,665 filed October 24, 2018 entitled "A Construction of Integrated Circuitry And A Method Of Forming An Elevation-ally-Elongated Conductive Via To a Diffusion Region In Semi-conductive Material", naming Yuko Togashi as inventor, now Pat. No. 10,847,446, the disclosure of which is incorporated by reference.

                                                                         Allowable Subject Matter
4.        Claims 19-37 are allowed over the prior art of the record.
					Reasons for Allowance
5. 	The following is an examiner's statement of reasons for allowance:
6.	Regarding claims 19, 21-34, the prior art failed to disclose or reasonably suggest an elevationally-elongated conductive via in the insulator material extending to the diffusion region and the trench isolation region, the conductive via laterally overlapping the diffusion region and the one first region; the conductive via being directly against a top surface of the diffusion region, being directly against an upper portion of a sidewall of the diffusion region, and being directly against a laterally-outer sidewall of the second material of the second region of the trench isolation material.

 7.	Regarding claims 20, 35-37, the prior art failed to disclose or reasonably suggest an elevation-ally-elongated conductive via in the insulator material extending to the diffusion region and the trench isolation region, the conductive via laterally overlapping the diffusion region and the one first region; the conductive via being directly against a top surface of the diffusion region, being directly against an upper portion of a sidewall of the diffusion region, and being directly against a laterally-outer sidewall of the second material of the second region of the trench isolation material.

Remarks:
8.	The closest prior arts are Tran et al., (US 20050250315 A1), and Dennison et al., US 6897542 B2. However, none of the reference teaches or suggest the claimed invention, for instance “......an elevation-ally-elongated conductive via in the insulator material extending to the diffusion region and the trench isolation region, the conductive via laterally overlapping the diffusion region and the one first region; the conductive via being directly against a top surface of the diffusion region, being directly against an upper portion of a sidewall of the diffusion region, and being directly against a laterally-outer sidewall of the second material of the second region of the trench isolation material, as recited in the claim.      
        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899